     Case 18-70738-grs      Doc 31     Filed 03/01/19 Entered 03/01/19 10:32:12             Desc Main
                                       Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  PIKEVILLE DIVISION

IN RE: Christina Sellers
       Tammy Sellers                                       Case Number:     18-70738
       Debtors
                                           TRUSTEE'S
                                        MOTION TO DISMISS




         The Trustee moves the Court to dismiss this case on the following grounds:

            For failure to appear at the continued 341 meeting of creditors on 2/19/2019.




                                        NOTICE OF HEARING

     This matter will be heard on March 19, 2019 at 10:00 am in the U.S. Bankruptcy Courtroom, U.S.
     District Court Building, 110 Main Street, Room 201, Pikeville, KY .



                                     CERTIFICATE OF SERVICE

       I certify that this Motion to Dismiss was served on the persons named below by mail or via
     ECF on 3/1/2019.

                                                    /s/ Beverly M. Burden
                                                    Beverly M. Burden, Chapter 13 Trustee
                                                    Ky Bar ID: 09330
                                                    P O Box 2204
                                                    Lexington, KY 40588-2204
                                                    notices@ch13edky.com
                                                    859-233-1527


      Christina Sellers                                         RONNING, DARYLE M
      Tammy Sellers                                             Served Electronically Via ECF
      P.O. Box 64
      Partridge, KY 40862
